Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Stewart on Aug. 16, 2021.
1.	(Currently Amended) An information processing device for a retail store, the device comprising:
	a communication interface configured to receive a face image of a customer of a store, position information for the customer indicating a position of the customer in the store, and item registration information indicating items registered by the customer using a customer terminal; and
	a processor configured to:		
		compare the face image received via the communication interface to a face image pattern for potential customer states,
		compare the position information received via the communication interface to a movement pattern for the potential customer states, 
		compare the item registration information received via the communication interface to pre-established item registration values for the potential customer states, 
		determine, based on the comparisons, whether a present state of the customer is one of the potential customer states, and
, wherein
the potential customer states include a commodity searching state, a suspicious state, and an ill state, and
	the report includes information regarding the presence or absence of a specific commodity when the present state of the customer is determined to be the commodity searching state.

2.	(Proposed Amended) The information processing device according to claim 1, wherein, if the present state of the customer is determined to be [[a]] the commodity searching state, the generated report is sent to the customer terminal and causes a request for the customer to identify [[a]] the specific commodity for which the customer is searching to be displayed on a display screen of the customer terminal.

3.	(Cancelled) 

5.	(Currently Amended) The information processing device according to claim 1, wherein, if the present state of the customer is determined to be [[a]] the suspicious state, the generated report includes a position of the customer in the store and is sent to a clerk terminal along with the face image of the customer.

6.	(Currently Amended) The information processing device according to claim 1, wherein, if the present state of the customer is determined to be [[an]] the ill state, the generated report includes a position of the customer in the store and is sent to a clerk terminal along with the face image of the customer.

7.	(Cancelled)

11.	(Currently Amended) A customer monitoring system, comprising:
	a customer terminal including:
		a first communication interface;
		an imaging unit configured to acquire a face image of a customer operating the customer terminal;
		a short range wireless communication interface configured to receive beacon signals; and
		a first processor configured to: 
			generate registered item information based on items registered by the customer using the customer terminal, 
			generate position information based on the beacon signals received by the short range wireless communication interface, and
			transmit the face image, the position information, and the registered item information via the first communication interface, 
	a server including:
		a second communication interface configured to receive the face image, the position information, and the registered item information from the customer terminal; and
		a second processor configured to:
			compare the face image to a face image pattern for potential customer states,
			compare the position information to a movement pattern for the potential customer states, 
			compare the registered item information to pre-established item registration values for the potential customer states,
			determine, based on the comparisons, whether a present state of the customer is one of the potential customer states, and
			generate a report if the present state of the customer is determined to be one of the potential customer states, wherein
	the potential customer states include a commodity searching state, a suspicious state, and an ill state, and
	the report includes information regarding the presence or absence of a specific commodity when the present state of the customer is determined to be the commodity searching state.

12.	(Currently Amended) The customer monitoring system according to claim 11, wherein, if the present state of the customer is determined to be [[a]] the commodity searching state, the generated report is sent to the customer terminal and causes a request for the customer to identify [[a]] the specific commodity for which the customer is searching to be displayed on a display screen of the customer terminal.

13.	(Cancelled) 

15.	(Currently Amended) The customer monitoring system according to claim 11, wherein, if the present state of the customer is determined to be [[a]] the suspicious state, the generated report includes a position of the customer in the store and is sent to a clerk terminal along with the face image of the customer.

16.	(Currently Amended) The customer monitoring system according to claim 11, wherein, if the present state of the customer is determined to be [[an]] the ill state, the generated report includes a position of the customer in the store and is sent to a clerk terminal along with the face image of the customer.

18.	(Currently Amended) A method of monitoring customers in a retail location, the method comprising:	
	receiving inputs of a face image of a customer, position information indicating a position of the customer in a retail location, and item registration information indicating items registered by the customer using a mobile customer terminal;
	comparing the received face image to a face image pattern for potential customer states; 
	comparing the received position information to a movement pattern for the potential customer states; and 
	comparing the received item registration information to pre-established item registration values for the potential customer states;
	determining, based on the comparisons, whether a present state of the customer is one of the potential customer states; and
	generating a report if the present state of the customer is determined to be one of the potential customer states, wherein
	the potential customer states include a commodity searching state, a suspicious state, and an ill state, and
	the report includes information regarding the presence or absence of a specific commodity when the present state of the customer is determined to be the commodity searching state.

19.	(Currently Amended) The method according to claim 18, wherein, if the present state of the customer is determined to be [[a]] the commodity searching state, the generated report includes a request for the customer to identify [[a]] the specific commodity for which the customer is searching.

20.	(Currently Amended) The method according to claim 18, wherein, if the present state of the customer is determined to be either [[a]] the suspicious state or [[an]] the ill state, the generated report includes a position of the customer in the store and is sent to a clerk terminal along with the face image of the customer.
Allowable Subject Matter
Claims 1 – 2, 4 – 6, 8 – 12 and 14 - 20 are allowed.
The following is the examiner’s statement of reasons for allowance:


Aznaurashvili US PGPub: US 2020/0005364 A1 Jan. 2, 2020.
Aznaurashvili teaches, an improved systems and methods that allow sales associates to use electronic sensors, such as image sensors or audio sensors, in order to monitor shoppers' behavior and determine the shoppers' emotions by applying facial recognition. Based on at least the monitored behavior and/or determined emotion of the shoppers, sales associates would be able to tailor shoppers' customer service experience based on the shoppers' preferences and emotions. Such improved systems and methods have the potential to increase sales and revenue by allowing service providers to access information related to user's desired customer service experience beforehand and provide customers with appropriate levels of customer experience (paragraph 0007). The modified preference score may be indicative of a degree of customer service assistance to be offered to the user (Figs.4/412, 5/514, 8/812, paragraph 0019).

Rider US PGPub: US 2016/0379225 A1 Dec. 29, 2016.
Rider teaches, various systems and methods for tracking and analyzing emotional engagement of people while shopping, where selecting the sales action based on the emotion and the object comprises determining that the person discarded the object and identifying an incentive for the person based on the object. In a further embodiment, the incentive is one of a coupon or a promotion (Figs. 3/324, 4/408, 5/512, paragraphs 0040, 0064).

Budano US PGPub: US 2020/0193789 A1 Jun. 18, 2020.
Budano teaches, systems and methods for selecting and randomizing at least one response to potential theft events while minimizing impact on store personnel productivity in a retail setting. A plurality of defined event triggers detected by a monitored source results in the randomization of response to detected event (ABSTRACT). Initiate the optimal response – local alarm and/or notification actions (Fig. 1/Output Actions, paragraph 0058). The one or more response types may be one selected from the group consisting of local deterrent alarm, store personnel notification, notification of adjacent stores and remote notifications (Fig. 1/Output Actions, paragraphs 0031, 0037).

Mullins US PGPub: US 2019/0259259 A1 Aug. 22, 2019.
Mullins teaches a security system using video analytics and/or other input parameters to identify a theft event.  In response, the security system can alert security personnel, cause a speaker to output an audible message in the target area, flag portions of the video relating to the theft event, activate or ready other sensors or systems, and/or the like (ABSTRACT). An alarm trigger system configured to send an alarm notification to an outside system in response to the determination of the potential theft event; and where the alarm controller is configured analyze the video footage and identify individual person(s) and to determine the potential theft event based at least in part on a number of person(s) present at the area (paragraph 0015).

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an information processing device for a retail store, the device comprising: a communication interface configured to receive a face image of a customer of a store, position information for the customer indicating a position of the customer in the store, and item registration information indicating items registered by the customer using a customer terminal; and a processor configured to: compare the face image received via the communication interface to a face image pattern for potential customer states, compare the position information received via the communication interface to a movement pattern for the potential customer states, compare the item registration information received via the communication interface to pre-established item registration values for the potential customer states, determine, based on the comparisons, whether a present state of the customer is one of the potential customer states, and generate a report if the present state of the customer is determined to be one of the potential customer states, wherein the potential customer states include a commodity searching state, a suspicious state, and an ill state, and the report includes information regarding the presence or absence of a specific commodity when the present state of the customer is determined to be the commodity searching state, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 11 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a customer monitoring system, comprising: a customer terminal including: a first communication interface; an imaging unit configured to acquire a face image of a customer operating the customer terminal; a short range wireless communication interface configured to receive beacon signals; and a first processor configured to: generate registered item information based on items registered by the customer using the customer terminal, generate position information based on the beacon signals received by the short range wireless communication interface, and transmit the face image, the position information, and the registered item information via the first communication interface, a server including: a second communication interface configured to receive the face image, the position information, and the registered item information from the customer terminal; and a second processor configured to: compare the face image to a face image pattern for potential customer states, compare the position information to a movement pattern for the potential customer states, compare the registered item information to pre-established item registration values for the potential customer states, determine, based on the comparisons, whether a present state of the customer is one of the potential customer states, and generate a report if the present state of the customer is determined to be one of the potential customer states, wherein the potential customer states include a commodity searching state, a suspicious state, and an ill state, and the report includes information regarding the presence or absence of a specific commodity when the present state of the customer is determined to be the commodity searching state, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 18 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method of monitoring customers in a retail location, the method comprising: receiving inputs of a face image of a customer, position information indicating a position of the customer in a retail location, and item registration information indicating items registered by the customer using a mobile customer terminal; comparing the received face image to a face image pattern for potential customer states; comparing the received position information to a movement pattern for the potential customer states; and comparing the received item registration information to pre-established item registration values for the potential customer states; determining, based on the comparisons, whether a present state of the customer is one of the potential customer states; and generating a report if the present state of the customer is determined to be one of the potential customer states, wherein the potential customer states include a commodity searching state, a suspicious state, and an ill state, and the report includes information regarding the presence or absence of a specific commodity when the present state of the customer is determined to be the commodity searching state, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642